The plaintiffs in error, hereinafter referred to as the defendants, were by information charged with the unlawful possession of a distillery in the state of Oklahoma, for the purpose of manufacturing distilled whisky, the sale, barter, giving away, and otherwise furnishing the same being prohibited by the laws of the state; they were convicted of the charge and each sentenced to imprisonment in the county jail of Payne county for a period of 30 days and to pay a fine of $50. The defendants appealed to this court by petition in error with transcript of the record attached.
The defendants assign as error committed in the trial of their case: First, that the court erred in overruling their demurrer to the information; second, the court erred in giving instructions 1 and 2; third, the verdict and judgment is not sustained by the law. *Page 367 
An examination of the record shows that the demurrer of the defendants was properly overruled, as the information states sufficient facts to charge the defendants with unlawfully possessing a distillery in the state of Oklahoma, for the purpose of manufacturing distilled liquors.
The instructions of the court complained of by the defendants are substantially correct, and the court did not err in giving the instructions objected to and assigned as error by the defendants.
We hold that the assignments are without merit, for the reason that the information was sufficient to advise the defendants of the crime of which they were charged; that the court properly instructed the jury as to the law, and there is no prejudicial errors of law shown in the transcript.
The judgment of the court is affirmed.
EDWARDS, P.J., and CHAPPELL, J., concur.